Per Curiam.
—The acts of a servant bind his master only when done in the course of the business committed to him, Or withiri the scope of an authority specially delegated. It certainly is no part of the ordinary business of a clerk in a store to borrow money and, *223draw bills or notes in the name of .thé firm. But the confirmation of such transactions by the firm might be evidence of previous authority : and the question is whether there was proof of such confirmation by the firm or either of the partners. Blodget, the witness relied on, proves nothing of the sort. He lent money to the firm, which was repaid with the assent of the plaintiff; but the notes were drawn by the other partner, and he does not remember that the money was lent to the clerk. The notes offered, therefore, ought not to have been received in evidence.
Judgment reversed, and a venire de novo awarded.